Citation Nr: 1230858	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-28 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A videoconference hearing was held on June 11, 2012, before the undersigned.  A transcript of that hearing is of record.  

The Board has recharacterized the issue on the title page as whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, to more broadly include entitlement to service connection for an acquired psychiatric disability, variously diagnosed as anxiety disorder, mood disorder, schizophrenia, hysterical neurosis, and PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 


FINDINGS OF FACT

1.  An unappealed March 1975 rating decision denied service connection for psychiatric disability. 

2.  Subsequent unappealed rating decisions, the last of which was in January 2007, continued the denial of service connection for psychiatric disability.

3.  The evidence received since the rating decision issued in January 2007, when considered by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD. 

4.  The Veteran's current acquired psychiatric disability, to include PTSD, had its onset during active service.


CONCLUSIONS OF LAW

1.  The rating decision issued in March 1975, and the subsequent rating decisions through January 2007, which denied service connection for psychiatric disability, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the rating decision issued in January 2007 is new and material, and the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  An acquired psychiatric disability, to include PTSD, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given the disposition of the claim below, further discussion of VA's compliance with those duties is unneccesary.  The Board notes that the Veteran has been advised as to how VA assigns disability ratings and effective dates in the event of a successful service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

LAW AND ANALYSIS

	I.  Claim to Reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103, 20.1104.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran originally filed a claim for entitlement to service connection for a nervous condition in January 1975.  A March 1975 rating decision denied the claim.  The Veteran was notified of the denial in an April 1975 letter.  He did not appeal the decision; therefore, it became final.  38 C.F.R. § 20.1103.  Thereafter, the Veteran filed several new claims for service connection for "nerves," an acquired psychiatric disability, problems with reality, and PTSD, each of which was denied, and the Veteran did not perfect an appeal with respect to any of these denials.  Specifically, in September 2006, the Veteran filed a claim for service connection for PTSD.  In a January 2007 rating decision, notice of which was sent to the Veteran in February 2007, the RO denied reopening the claim for service connection for PTSD because new and material evidence had not been submitted.  The Veteran  did not appeal the decision and as such, the rating decision issued in February 2007 became final.  38 C.F.R. §§ 20.1103. 

The Board recognizes that within the one year period following the issuance of the February 2007 rating decision, in December 2007, the Veteran filed a formal claim (VA Form 21-526) for service connection for PTSD based upon mental abuse from the men in his unit.  This is not considered a valid notice of disagreement with respect to the February 2007 rating decision, as it does not express any dissatisfaction with any prior rating decision.  In this regard, a notice of disagreement is a statement from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with the previous determination.  38 C.F.R. § 20.201.  The Veteran's December 2007 claim form indicates that he is seeking service connection for PTSD and that he suffered mental and physical abuse from the men in his unit.  He indicated that he was shoved and hit during service, and made to feel worthless.  Nowhere in his statement did the Veteran express disagreement with the February 2007 rating decision.  As such, this statement is construed as a new claim for service connection, rather than as a notice of disagreement in response to the February 2007 rating decision. 

The evidence of record at the time of the February 2007 rating decision included the service treatment records, which note that the Veteran was diagnosed with hysterical neurosis, immature personality with explosive features, and habitual excessive alcohol use during service.  The service treatment records reflect that the Veteran was determined to be medically fit for continued military service; however, he was found to lack insight into his personal contributions to his problem, and to lack motivation for behavior changes and solution to his abuse of alcohol and immature reactions to life's stresses.  Because of the attitudinal characteristics of the Veteran, it was felt that attempts at alcohol rehabilitation programs and/or continued military duty would have a virtually negligible chance for success.  Therefore, he was recommended for immediate discharge.  Also of record was a September 1976 VA examination report, which notes that the Veteran was diagnosed with anti-social personality disorder.  Private treatment records then of record reflect diagnoses of major depressive disorder, and anxiety disorder, not otherwise specified.  VA treatment records contained in the record at the time of the February 2007 rating decision reflect diagnoses of schizophrenia, anxiety state, not otherwise specified, and history of bipolar disorder.  The Veteran's statements then of record indicate that he never had mental health problems prior to the military but that he began having major mental health problems during service.

The evidence associated with the claims file subsequent to the February 2007 rating decision includes VA medical records and hearing testimony, as well as the Veteran's own assertions.  After review of the record, the Board finds that the Veteran's statements and testimony received subsequent to the February 2007 rating decision are new and material within the meaning of the laws and regulations set forth above, and as such, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened. 

In this regard, the newly submitted evidence includes the Veteran's hearing testimony, in which he argued that his psychiatric disability first developed during service, and that he has had continuous mental health symptoms since service.  He stated that he currently has multiple psychiatric diagnoses, that they originated in service, and that they were diagnosed in service as hysterical neurosis.

The Board finds that the appellant's assertions are new and material evidence in that they were not previously considered at the time of the February 2007 rating decision denying reopening service connection for PTSD, and they are material in that they raise a reasonable possibility of substantiating the claim.  Specifically, the Veteran has stated that his psychiatric symptoms first began during service and have been consistently present ever since service separation.  The Board recognizes that the Veteran is competent to describe the psychiatric symptoms that he has experienced.  As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, reopening the claim would result in consideration of a theory of the claim based upon continuity of symptomatology since service separation.  This alternative theory of entitlement is one which was not considered at the time of the last prior final denial.  Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied claim for service connection for an acquired psychiatric disability, to include PTSD. 

	II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The definition of a "psychosis" for this purpose includes schizophrenia.  See 38 C.F.R. § 3.384 (2011).

Service connection specifically for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. 

The Veteran claims that service connection is warranted for an acquired psychiatric disability, to include PTSD, because it was incurred during service, and has been ongoing ever since.  The Veteran testified at the videoconference hearing that during service he was physically and mentally abused by the men in his unit, that he was hospitalized and diagnosed with hysterical neurosis, and that the symptoms he experienced during service are the same symptoms that he has experienced ever since, and continues to experience today.

A review of the service treatment records reveals that at service entry, the Veteran admitted to having experimented with marijuana.  An interview was conducted and it was determined that there was no evidence of chronic abuse or addiction.  A June 1974 service treatment record from Walter Reed Army Medical Center notes that the Veteran gave a long history of maladaptation to his environment and poor impulse control.  He also admitted to heavy drinking beginning around age 13.  He was admitted to the halfway house and alcohol program in Hawaii for treatment during service.  He was given an antabuse tablet for the treatment of his alcoholism in May 1974 and he became agitated, disoriented, combative, and developed marked fear of harming someone else or being harmed himself.  He then developed a complete motor paralysis of both lower extremities and was taken and admitted to Tripler Army Hospital.  He stated that he had been subject to increasing harassment and conflict in his unit, and this led to frustration, anger, and homicidal ideation about his superiors in the unit.  After a week and a half at Tripler, where he was placed on Mellaril to control his impulsivity, his paraplegia resolved spontaneously, and he was transferred to Walter Reed Medical Center.  He stated that he was very impulsive as a child and got into many fights, and he would develop what he called a "blind rage" reaction.  On mental status examination, he was described as passive, dependent, suspicious, and manipulative.  The Veteran stated that he had experimented with marijuana, and claimed to have frequent use of alcohol with impairment of functioning.  His judgment was impaired, and his affect was blunted.  The diagnoses were hysterical neurosis, conversion type, manifested by transient paraplegia, acute, resolved.  He was also diagnosed with stress, minimal, routine military duty in overseas assignment; and immature personality with explosive features.  Service records reflect that the Veteran was determined to be medically fit for continued military service; however, he was found to lack insight into his personal contributions to his problem, and to lack motivation for behavior changes and solution to his abuse of alcohol and immature reactions to life's stresses.  Because of the attitudinal characteristics of the Veteran, it was felt that attempts at alcohol rehabilitation programs and/or continued military duty would have a virtually negligible chance for success.  Therefore, he was recommended for immediate discharge.  

The Veteran's service records also reflect that he received three Article 15s.  The records of proceedings under Article 15 are dated in December 1973, April 1974, and August 1974.  

The post-service medical evidence reflects that at a September 1976 VA examination, the Veteran was diagnosed with anti-social personality disorder.  He complained of being nervous and uptight all the time.  He stated that he fights without cause.  He reported using marijuana because it keeps him calm.  

An April 1995 private treatment record discharge summary notes that the Veteran complained of having confusion and "black outs," which have been present for 21 years.  He stated that "things are getting away from me," but he did not elaborate.  He admitted to decreased sleep and decreased appetite.  He reported a psychiatric history which included being hospitalized at Walter Reed Medical Center in 1974.  The discharge diagnosis was anxiety disorder, not otherwise specified.  

An April 1995 medical record from the Veteran's Social Security Administration (SSA) disability benefits determination notes that the Veteran was in the Army and saw a friend blown up in 1974.  It was noted that he had been noncompliant with respect to his prescription medication since 1979.  He was shaking and complained of being nervous.  The assessment was anxiety disorder, not otherwise specified.  

Private treatment records dated in 1997 note a chief complaint of "nerves."  It was noted that the Veteran had a history of multiple psychiatric disabilities.  He complained of insomnia and decreased appetite, as well as auditory hallucinations, flight of ideas, and tremors.  He was admitted with a diagnosis of major depressive episode.

A February 2001 VA treatment record notes that the Veteran was referred to the mental health clinic with a diagnosis of chronic unspecified schizophrenia for the past two years.  He reported not hearing any more voices since being on the antipsychotic medication.  The assessment was chronic schizophrenia and anxiety state, not otherwise specified.  VA treatment records thereafter through October 2001 note continued treatment for schizophrenia.  

VA treatment records from August 2006 note a history of schizophrenia and bipolar disorder.  A screen for PTSD was noted to be positive.  A September 2006 VA treatment record notes an assessment of PTSD.

An October 2007 VA treatment record notes that the Veteran has a longstanding and complex mental health history.  He has been diagnosed with schizophrenia, which he states is incorrect.  He also has past diagnoses of bipolar disorder, anxiety disorder, and mood disorder.  His first hospitalization was noted to have taken place at Walter Reed Medical Center during his enlistment.  He was then hospitalized less than three months after his discharge.  His last hospitalization was about two years earlier.  The reasons for admission were generally due to anxiety and one due to suicidal ideation.  It was noted that the Veteran stated that he did not recall details about his experiences while in the military, including the hospitalizations.  It was noted that he received three Article 15s during his military career.  The diagnosis was mood disorder, not otherwise specified.  

VA treatment records dated in March and April 2008 show diagnoses of PTSD and rule out major depressive disorder.  A March 2008 VA treatment record notes that the Veteran had memories of abuse.  The Veteran reported being sexually molested from the age of 11 to the age of 14 and being sexually, physically, and emotionally harassed in the year of his military service in 1974.  However, he would not elaborate on the military abuse.  Another March 2008 VA treatment record reflects the Veteran's report that he gradually felt ready to move forward with processing his military trauma.

VA treatment records from July 2008 note complaints about anxiety and the use of marijuana.  

A June 2008 VA examination report notes that the Veteran reported having had problems with nightmares and sleep since active service.  He stated that he had difficulty adjusting to the hostile environment in service.  He described himself as part Caucasian and part Native American, who was put in a unit with an Indian, a Hispanic, and 28 African-Americans.  He stated that he suffered physical and mental abuse by everyone.  He was put down because he would not "kill" and had difficulty following instructions with regard to shooting his gun.  The examiner felt that there was no evidence of PTSD.  Instead, it appeared to the examiner that the Veteran had problems adjusting to military life, and he was excessively drinking and having difficulty following instructions.  This led to a hospitalization and subsequent discharge.  The claims file, according to the examiner, shows that the Veteran had personality problems.  He only had a seventh grade education, was enlisted at the age of 17, and was promised at enlistment that certain things would happen, and they did not.  The examiner stated that the Veteran continues to use marijuana on a fairly regular basis in order to manage his anxiety.  The diagnosis was major depression.  The examiner felt that the Veteran's reported stressor was fairly vague, which suggested that it was not very traumatic for him.  The examiner opined that the Veteran's symptoms are more than likely not due to PTSD relative to the military.  It was noted that the Veteran has a very chronic history of childhood sexual trauma, as he was molested from age 11 to age 14, and more than likely developed a poor sense of self worth, as well as difficulty trusting others.  He has a limited education, which also suggests that he has very limited coping skills.  He began using alcohol and drugs around age 10.  Based upon his own report, he has a significant family history of alcohol and drug problems, and the examiner felt that this information is very relevant in that the Veteran had a previous disposition history for PTSD, which was not resolved prior to his enlistment.  Therefore, due to a history of violation and being sexually molested as a child, the limited and impaired coping skills, he did not perform or adjust well in the military.  Subsequently, he was discharged early.  The examiner felt that there is no evidence to suggest that PTSD was brought on by active service.  The examiner noted that the Veteran continues to use alcohol and drugs to manage his anxiety, which is problematic and will continue to be problematic.  In sum, the examiner concluded that the Veteran's symptoms do not amount to PTSD related to his military experience.  

Initially, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran meets the criteria for a diagnosis of PTSD.  The June 2008 VA examination report does not reflect a diagnosis of PTSD.  However, the VA treatment records, dating from August 2006, September 2006, March 2008, and April 2008, indicate a positive screen for PTSD, a PTSD diagnosis, and ongoing treatment for such.  

In addition, the Board finds that the Veteran's statements regarding his alleged stressors to be credible, and supported by the service evidence of record, to include the Veteran's deteriorating performance record, which shows three Article 15s during active service, a hospitalization with psychiatric diagnoses, and an eventual discharge for such.  Finally, the March 2008 and April 2008 VA treatment records tend to relate the Veteran's treatment for PTSD with his military trauma.  As such, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to active service.  

With regard to the claim of entitlement to service connection for an acquired psychiatric disability, the Board notes that the first objective evidence of a psychiatric disability is in service, when the Veteran was diagnosed with hysterical neurosis.  In addition, the Board finds the Veteran's statements that he has had ongoing psychiatric symptomatology since service to be consistent and credible.  Moreover, the post-service medical evidence generally supports this theory of ongoing symptomatology.  The Board notes that although the June 2008 VA examiner opined that the Veteran's childhood abuse, his limited education, and a personality disorder contributed to his inability to adjust to service, his hospitalization during service, and his subsequent discharge from service, the Board finds that the Veteran's current acquired psychiatric disability had its onset during service, and that it has been ongoing ever since.  

For these reasons, and with resolution of reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disability, to include PTSD, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.

Service connection for an acquired psychiatric disability, to include PTSD, is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


